Citation Nr: 1624590	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-20 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diplopia.

2.  Entitlement to an initial compensable rating for bilateral flat foot with hallux valgus and hammer toes.

3.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma.

4.  Entitlement to an initial compensable rating for chronic sinusitis with allergic rhinitis.

5.  Entitlement to an initial compensable rating for erectile dysfunction (ED).

6.  Entitlement to an initial compensable rating for a skin condition, to include eczema, lesions, lipoma, dysplastic nevi, acrochora. 

7.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD), to include hiatal hernia.

8.  Entitlement to service connection for heat intolerance.

9.  Entitlement to service connection for neck spondylosis.

10.  Entitlement to service connection for a prostate condition, to include frequent urination.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for an umbilical hernia.

12.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran underwent a Travel Board hearing with the undersigned Veterans Law Judge (VLJ) in April 2016. 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was diagnosed with diplopia in service.

2.  The Veteran's flat feet is manifested by bilateral, moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.

3.  The Veteran's asthma is manifested by daily inhalational or oral bronchodilator therapy.

4.  The Veteran's sinusitis is manifested by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge of crusting.

5.  The Veteran's ED is manifested by penile deformity with loss of erectile power.

6.  The Veteran's eczema is manifested as a skin condition covering at least five percent but less than twenty percent of the entire body or affected area, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

7.  The Veteran's GERD is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.   

8.  The Veteran was diagnosed with heat intolerance in service that has continued to the present day.  

9.  The Veteran was diagnosed with neck spondylosis in service that has continued to the present day.  

10.  The Veteran was diagnosed with a prostate condition in service, to include frequent urination, that has continued to the present day.  

11.  The Veteran was diagnosed with an umbilical hernia in service that has continued to the present day.  

12.  In April 2016, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diplopia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for an initial rating of 10 percent for bilateral flat feet are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 5276 (2015).

3.  The criteria for an initial rating of 30 percent for bronchial asthma are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 6602 (2015).

4.  The criteria for an initial rating of 10 percent for chronic sinusitis are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 6513 (2015).

5.  The criteria for an initial rating of 20 percent for ED are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 7522 (2015).

6.  The criteria for an initial rating of 10 percent for a skin condition are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 7346 (2015).

7.  The criteria for an initial rating of 30 percent for GERD are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.21, 4.130 Diagnostic Code (DC) 7346 (2015).

8.  The criteria to establish service connection for heat intolerance are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria to establish service connection for neck spondylosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria to establish service connection for a prostate condition, to include frequent urination, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria to establish service connection for an umbilical hernia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for withdrawal of a substantive appeal by the Veteran seeking entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to entitlement to service connection for bilateral hearing loss during the April 2016 Travel Board hearing.  Under 38 C.F.R. § 20.204(b) , appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn. In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn. When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met. Id.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to this issue, the Board does not have jurisdiction to review the appeal, and it is dismissed.  38 C.F.R. § 20.204 (2015). 

Service Connection

The Veteran contends that he is entitled to service connection for diplopia, heat intolerance, neck spondylosis, a prostate condition, and an umbilical hernia.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The facts of this case may be briefly summarized.

Concerning diplopia (double vision), the Veteran entered service without vision problems.  According to his medical treatment records, in January 1982, the Veteran sought treatment for his double vision, at an examination in which the optometrist attempted to modify the Veteran's new glasses.  The examiner commented upon the Veteran's unfamiliarity with wearing prescription eyeglasses.  As well documented in the Veteran's service treatment records and post-service records, the Veteran continued seeking treatment for his condition throughout his time in service and after service.  In the Veteran's 2005 exit examination, he stated that he developed vision problems in 1982, and his vision had worsened, progressively, since his initial 1982 diagnosis.

In September 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with diplopia.  The examiner determined it was less likely than not that the Veteran's diplopia was caused by his service, as he believed it was more likely due to a decompensated congenital fourth nerve palsy.  However, the Veteran explained in great detail in his brief that even if there was a congenital component to his vision issues, it was a congenital disease that first occurred in service and then worsened due to the nature of his work.  Therefore, as it is not a congenital defect, it can be service-connected.    

As for the Veteran's heat condition, it was first diagnosed in 1999 during the Veteran's active service and confirmed in March 2005.  It caused the Veteran to endure excessive sweating, and staining of clothing which could not be restored via laundering.  In the Veteran's 2005 exit examination, he stated that he suffered from daily severe heat intolerance and excessive sweating and staining of clothing.

Pertaining to the neck condition, the Veteran explained that he first noticed stiffening in his neck during active service and was diagnosed in May 2002.  In the Veteran's 2005 exit examination, he stated that he developed weekly torticollis and neck pain during service.  A January 2012 x-ray revealed the Veteran suffered from straightening of cervical lordosis with multilevel spondylotic degenerative changes.

Concerning the prostate condition, the Veteran stated that his prostate condition was first diagnosed in March 2005.  The Veteran suffered from urinary voiding dysfunction, frequent urinating every one to two hours, daily dribbling of urine, urinary urgency and narrowing of stream, as well as nocturia.  In his 2005 exit examination, the Veteran noted experiencing all of those symptoms.  Since leaving the service, the Veteran has continued to suffer, and has undergone several biopsies to monitor the state of his prostate.  

Lastly, the Veteran testified that he was first diagnosed with an umbilical hernia in May 2000.  In the Veteran's 2005 exit examination, he stated that he suffered from an umbilical hernia.  Since the diagnosis, the Veteran's condition has worsened, and he is scheduled to undergo reparative surgery soon.  

The Veteran first manifested diplopia, heat intolerance, neck spondylosis, a prostate condition, and an umbilical hernia in service.  The Board finds the evidence conclusively demonstrates the Veteran suffers from these same conditions today. In addition, the record reflects continuity of diplopia, heat intolerance, neck spondylosis, a prostate condition, and an umbilical hernia from service to the current time.  In light of this record, the Board finds that the pertinent evidence of record is at least in relative equipoise on the question of whether the Veteran's current diagnoses first manifested in service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current diplopia, heat intolerance, neck condition, prostate condition, and umbilical hernia first manifested during active service.  Accordingly, the criteria for service connection are met.  38 U.S.C.A. § 1110.
Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, including knee joints, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

At the outset of the increased rating discussion, the Board notes the Veteran is a licensed, practicing physician.  At the April 2016 hearing, the Veteran presented voluminous and meticulously collected medical records, photographic evidence, and material evidence attesting to the Veteran's diagnoses, symptoms, and medical conclusions.  Moreover, the Veteran compellingly-and with great candor-presented his symptoms to the VLJ in august detail, providing grounded reasons and rationale for his medical conclusions as to why he believed he deserved a nominally higher disability rating for each diagnosis.  In several respects, the Veteran went out of his way to testify as to why his disability warranted no higher than a 10 percent rating.  The Veteran's medical conclusions are unrefuted by the record.  Accordingly, the Board finds the Veteran's testimony as to his diagnoses, symptoms, and medical conclusions highly probative.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Pes Planus

The Veteran contends that he is entitled to a 10 percent rating for his pes planus.  For the following reasons, the Board agrees.

The Veteran's bilateral flat feet are currently rated as noncompensable.  Disabilities of the foot are rated under DCs 5276 to 5284.  As an initial matter, neither of the Veteran's feet have been shown to be characterized by weak feet, claw foot, metatarsalgia, hallux rigidus, or malunion of nonunion of the tarsal or metatarsal bones.  Accordingly, the DCs pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, DCs 5277, 5278, 5279, 5281, 5282, 5283 (2015).

Flat feet are specifically rated under DC 5276.  Mild, symptoms relieved by built-up shoe or arch support warrants a noncompensable rating.  Moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral warrants a 10 percent rating.  Severe, objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Pronounced acquired flatfoot that is bilateral in nature with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances, warrants a 50 percent rating, or 30 percent rating if unilateral.

Hammer toe is rated under DC 5282.  To receive a 10 percent rating, the Veteran must suffer from hammer toe on every toe.  To receive a noncompensable rating, the Veteran must suffer from hammer toe on a single toe. 

At the April 2016 hearing, the Veteran testified that he suffered from bilateral weight-plane line over or medial to the great toe with inward bowing of the tendo Achilles and pain on manipulation and use of the feet.  The Veteran explained that in layman's terms, he suffered from arch pain, flat feet, and bunions, hammertoes on toes two through five, varus foot deformity, plantar fasciae, equinus, and bowing of tendo Achilles.  Under DC 5276, a 10 percent rating requires moderate, weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  The Board finds the Veteran is entitled to a 10 percent rating for flatfoot.  

Given that the evidence demonstrates the Veteran only suffered from hammer toe on toes two through five, bilaterally, he is not eligible for a 10 percent rating under DC 5282.  . 

The Veteran does not allege that he suffers from bilateral or unilateral severe, objective evidence of marked deformity, pain on manipulation, indication of swelling on use, or characteristic callouses.  Likewise, the Veteran does not allege that he suffers from pronounced acquired, bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation that is either bilateral or unilateral in nature.  Thus, the Board finds that the evidence does not reach the level of equipoise establishing that the Veteran is entitled to a rating of 20, 30, or 50 percent. 

Bronchial Asthma

The Veteran contends that he is entitled to a 30 percent rating for his bronchial asthma.  For the following reasons, the Board agrees.

The Veteran receives a 10 percent rating under Diagnostic Code 6602, Asthma Bronchial.  Under DC 6602, a 10 percent rating is warranted for forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or, daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or, at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A maximum 100 percent rating is available for FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or, more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.

The Veteran underwent a C&P examination in September 2011 in which he was diagnosed with asthma.

At the April 2016 hearing, the Veteran stated his bronchial asthma requires daily use-up to two times a day-of a combination bronchodilator and anti-inflammatory medication.  Under DC 6602, to warrant a 30 percent rating a veteran must demonstrate either an FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or, daily inhalational or bronchodilator therapy, or; inhalational anti-inflammatory medication.  Thus, the Board finds the Veteran is entitled to a 30 percent rating for his bronchial asthma.  

The Veteran does not, however, allege that his asthma necessitates monthly visits to a physician for required care of exacerbations, or intermittent courses of systemic corticosteroids, or FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value.   Likewise, the Veteran did not say he suffered from FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or, more than one attack per week with episodes of respiratory failure, or; daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Thus, the Board finds that the evidence does not reach the level of equipoise establishing that the Veteran is entitled to a rating of 60 percent or a maximum 100 percent. 

Sinusitis

The Veteran contends that he is entitled to a compensable rating for his chronic sinusitis.  For the following reasons, the Board agrees.

The Veteran receives a noncompensable rating under DC 6513, Sinusitis, maxillary, chronic.  Veterans suffering from DC 6513 are rated under DC 6514.  Under DC 6514, a noncompensable rating is warranted for sinusitis detected by x-ray only; a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Lastly, a 50 percent rating is warranted following radical surgery with chronic osteomyelitisis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

At the April 2016 hearing, the Veteran stated that he suffered from a history of three to six non-incapacitating episodes per year of sinusitis, which were characterized by headaches, pain, purulent discharge, or crusting.  The Veteran's medical records, moreover, mentioned frequent and recurrent sinusitis, hay fever, and allergies and confirm that he suffers from three to six non-incapacitating episodes a year.  Although the Veteran did not frequently seek medical treatment during those episodes, the Veteran's wife-herself also a licensed, medical doctor-treated him for these episodes.  Moreover, the Veteran's prescription records, which are part of the record, attest to the Veteran suffering from three to six non-incapacitating episodes of sinusitis per year.  Under DC 6513, a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Accordingly, the Board finds the Veteran is entitled to a 10 percent rating for his sinusitis. 

The Veteran specifically stated that he did not believe his condition warranted a 30 percent rating, as he did not suffer from more than six non-incapacitating episodes a year, or three or more incapacitating episodes.  Similarly, the Veteran has not undergone radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, or purulent discharge or crusting after repeated surgeries.  Thus, the Board finds that the evidence does not reach the level of equipoise establishing that the Veteran is entitled to a rating of 30 percent or a maximum 50 percent.

ED

The Veteran contends he is entitled to a 20 percent rating for ED.  For the following reasons, the Board agrees.

ED is rated under DC 7522.  To warrant a compensable rating beyond the monthly SMC compensation-which the Veteran is in receipt of-the ED must cause pathology/functional impairment beyond the inability to maintain an erection compensated by the SMC award.  38 C.F.R. § 4.14.  An example of pathology/impairment not encompassed by the SMC award would be if there was related penile deformity, warranting a 20 percent rating.

At the April 2016 hearing, the Veteran testified that he suffers from early-stage Peyronies disease which results in a penile deformity with loss of erectile power, which is also reflected in his medical records.  As demonstrated by the evidence of record, the Veteran has tried various medications, such as injections and oral medications, to combat the condition but to no avail.  Thus, the Board finds the Veteran is entitled to a 20 percent rating under DC 7522, which is the maximum rating allowed under DC 7522. 

Skin Condition

The Veteran contends he is entitled to a rating of 10 percent for his skin condition.  For the following reasons, the Board agrees.

The Veteran receives a noncompensable rating for his skin condition under DC 7806.  A noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Lastly, a 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or non-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran testified that at least five percent but less than twenty percent of the areas of his body were affected by eczema.  Although the Veteran's treating prescriber considered systemic corticosteroid treatment, she chose instead to use a different medication due to the Veteran's diabetes.  Additionally, the Veteran stated that he utilized nonprescription topical steroids to control his condition.  Under DC 7806, a 10 percent rating requires at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Accordingly, the Board finds the Veteran is entitled to a 10 percent rating for his skin condition. 

The Veteran does not allege that he suffered from a skin condition covering 20 to 40 percent of his body or of the exposed area, and he did not utilize systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more.  Likewise, the Veteran does not suffer from a condition covering more than 40 percent of the entire body or exposed area or constant or non-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  Thus, the Board finds that the evidence does not reach the level of equipoise establishing that the Veteran is entitled to a rating of 30 percent or a maximum 60 percent.  
GERD

The Veteran contends that he is entitled to a rating of 30 percent for GERD.  For the following reasons, the Board agrees.

The Veteran receives a noncompensable rating under DC 7346, Hernia hiatal.  Under DC 7346, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

At the April 2016 hearing, the Veteran testified that he utilizes a daily prescription drug for stomach acidosis and regurgitation.  He stated that without taking the medication, he also suffered from dysphasia, vomiting, diarrhea, constipation, abdominal mass, swelling, regurgitation, and abdominal and substernal pain.  A 30 percent rating requires persistently recurring epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  When not utilizing his prescriptions, the Veteran suffers from those symptoms.  Under DC 7346, a 10 percent rating requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Thus, the Board finds the Veteran is entitled to a 30 percent rating for GERD. 

The Veteran testified that he did not exhibit the symptoms necessary for a 60 percent rating, as he did not suffer from all of the following symptoms necessary for a 60 percent: pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms productive of severe impairment of health.  Accordingly, the Board finds that the evidence does not reach the level of equipoise establishing that the Veteran is entitled to a rating of a maximum 60 percent.  



Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms and severity level as mainly stated through the Veteran's testimony and his medical evidence.  In addition, there is no indication in the record of any of the governing norms required, such as marked interference with employment, above and beyond that contemplated by the ratings themselves.  In addition, there is no evidence of frequent hospitalizations for any of the Veteran's conditions.  Thus, referral for extraschedular consideration cannot be made, as the rating schedule under which the Veteran is rated was designed to compensate for the effects of the Veteran's symptoms.  See 38 U.S.C.A. § 1155 (West 2014) (Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate, particularly as potential entitlement to a TDIU rating is being remanded.  


ORDER

Service connection for diplopia is granted.

A 10 percent disability rating for flat feet is granted, subject to the laws and regulations governing monetary benefits.

A 30 percent disability rating for bronchial asthma is granted, subject to the laws and regulations governing monetary benefits.

A 10 percent disability rating for sinusitis is granted, subject to the laws and regulations governing monetary benefits.

A 20 percent disability rating for ED is granted, subject to the laws and regulations governing monetary benefits.

A 10 percent disability rating for a skin condition is granted, subject to the laws and regulations governing monetary benefits.

A 30 percent disability rating for GERD is granted, subject to the laws and regulations governing monetary benefits.

Service connection for heat intolerance is granted.

Service connection for neck spondylosis is granted.

Service connection for a prostate condition is granted.

Service connection for an umbilical hernia is granted.

The appeal for entitlement to service connection for entitlement to bilateral hearing loss is dismissed.


REMAND

Whenever a veteran files a request for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly raised the issue of entitlement to TDIU.  TDIU is not a separate claim that must be raised with specificity; rather, it is a component of an increased rating request.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  During the April 2016 hearing, the Veteran stated that his service-connected disabilities greatly affect his ability to work, such that the Board finds the issue of entitlement to a TDIU has been raised by the record.  Accordingly, further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2. Adjudicate the issue of entitlement to a TDIU and issue a supplemental statement of the case if the benefit is not granted. .

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


